Title: From John Adams to Robert Fulton, 13 June 1813
From: Adams, John
To: Fulton, Robert



Sir
Quincy June 13th 1813

The letters and Documents inclosed with other letters from our Minister in Russia to his father, his mother, his brother, and his Sons have been transmitted to me, by the Cartel Agnes, from John Michel Esqre: Agent of the United States for exchanges of American prisoners of War in Halifax, where they were all opened in the Court of Admiralty, & by permission of Sir John C Sherbrook sent to me.
I have the pleasure to convey them to you as they came to me and to congratulate you on the success of your application in this instance as well as on the general prosperity of your great invention. I am Sir respectfully your humble Servant

John AdamsP.S. As I sent them by the mail I should be obliged, by an acknowledgement of the receipt of them. J A.